ACCEPTED
                                                                                         03-15-00153-CR
                                                                                                 7001534
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                    9/18/2015 4:44:10 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                               NO. 03-15-00153-CR

THE STATE OF TEXAS                        §         IN THE THIRD FILED IN
                                                             3rd COURT OF APPEALS
                                                                 AUSTIN, TEXAS
v.                                        §         DISTRICT 9/18/2015
                                                              COURT4:44:10
                                                                         OF PM
                                                               JEFFREY D. KYLE
FRANCES ANITA ROBINSON                    §         APPEALS OF TEXAS Clerk


STATE’S UNOPPOSED FOURTH & FINAL MOTION TO EXTEND TIME
                     TO FILE BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes the State of Texas, Appellant in the above styled and numbered

cause, and moves for an extension of time of 28 days to file Appellee’s brief, and

for good cause would show the following:

                                         I.

      Appellee was indicted by a grand jury on June 5, 2013 for the charge of

Intoxication Manslaughter in CR2013-267.Appellee’s motion to suppress evidence

was granted by the trial court on February 18, 2015, and the State timely appealed

pursuant to article 44.01 of the Code of Criminal Procedure. A stay was granted by

the Court of Appeals on March 20, 2015. After the Court abated and remanded the

case for entry of the trial court’s findings, the case was reinstated in the Court on

July 20, 2015. The State’s brief is currently due on September 18, 2015.

                                         II.

      I am handling the appeal for the State in this case. In early September I had

trial in CR2013-377. I then finished working on the State’s brief in cause number

                                         1
03-14-00270-CV before it was submitted to the Court on September 9, 2015. I also

had to handle my regular duties, including intake, grand jury indictments and

docket calls. Additionally, next week I will be attending a nearly week-long

conference with my office to meet my annual CLE requirements. While I have

completed part of the State’s brief in the instant case, I have not yet had the

opportunity to complete it. In light of the foregoing, the State respectfully requests

an extension of 28 days to file its brief. This is the fourth and final extension

sought by Appellant, and it is unopposed by Appellee.

                                         III.

      WHEREFORE, PREMISES CONSIDERED, the State’s counsel

respectfully prays for an extension of 28 days, until October 16, 2015, so that

Appellant’s brief will fully, adequately and accurately present its case to the

Honorable Court of Appeals. This extension is not requested for purposes of delay

but so that justice may be done.

                                       Respectfully submitted,

                                       /s/ Daniel Palmitier
                                       Daniel Palmitier, SBN: 24062934
                                       palmid@co.comal.tx.us
                                       Comal Criminal District Attorney’s Office
                                       150 N. Seguin Avenue, Suite 307
                                       New Braunfels, Texas 78130
                                       Ph: (830) 221-1300
                                       Fax: (830) 608-2008



                                          2
                         CERTIFICATE OF SERVICE

      I, Daniel Palmitier, Assistant District Attorney for Appellant, the State of

Texas, hereby certify that a true and correct copy of the above and foregoing

State’s Unopposed Fourth & Final Motion to Extend Time to File Brief was sent to

Defendant/Appellee FRANCES ANITA ROBINSON’s attorney of record in this

matter:

      Mr. Charles Sullivan
      csullivan@lawcsullivan.com
      308 Campbell Dr.
      Canyon Lake, TX 78133
      Lead Attorney for Appellee on Appeal

By electronic service to the above-listed email address through efile.txcourts.gov

on this the 18th day of September, 2015.

                                               /s/ Daniel Palmitier
                                                Daniel Palmitier


                      CERTIFICATE OF CONFERENCE

      I certify that I have conferred or made reasonable attempts to confer with all

other parties about the merits of this motion and whether the parties oppose the

motion. Ms. Gina Jones, Attorney for Defendant/Appellee FRANCES ANITA

ROBINSON, was not opposed to the instant motion.


                                               /s/ Daniel Palmitier
                                                Daniel Palmitier


                                           3